[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-2309

                     UNITED STATES,

                       Appellee,

                           v.

             RIGOBERTO VALDES, a/k/a RIGO,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF PUERTO RICO

   [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                         Before

                 Selya, Circuit Judge,
            Bownes, Senior Circuit Judge,
              and Stahl, Circuit Judge.

Rigoberto Valdes on brief pro se.
Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,
Assistant United States Attorney, and Camille Velez-Rive, Assistant
United States Attorney, on brief for appellee.

May 26, 1999

Per Curiam.  We affirm the order denying appellant's motion to
modify his sentence.  Because appellant's minimum guideline
sentence exceeded the statutory minimum mandatory sentence,
appellant was not helped by 18 U.S.C.  3553(f).  Because amendment
515, which added the two level reduction for offenders who satisfy
the five requirements set forth in  3553(f), is not retroactive,
United States v. Sanchez, 81 F.3d 9, 12-13 (1st Cir.1995); U.S.S.G.
1B1.10(c), appellant was not eligible for a sentence reduction. 
Affirmed.